DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 11-30 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “wave detection device for detecting” in Claims 21 and 30; “bow motion detector for determining” in Claims 21 and 30; and “prediction system … to correlate” in Claims 21 and 30. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 21, “input data sets from the wave detection device” in line 7 lacks proper antecedent basis in that the claim does not establish that the wave detection device produces data sets.  Clarification is required.  Claims 22-29 depending from Claim 21 are therefore rejected.
As per Claim 21, “the sea wave pattern” in line 8 lacks proper antecedent basis.  Clarification is required.  Claims 22-29 depending from Claim 21 are therefore rejected.
As per Claim 30, “input data sets from the wave detection device” in line 7 lacks proper antecedent basis in that the claim does not establish that the wave detection device produces data sets.  Clarification is required.
As per Claim 30, “the sea wave pattern” in line 8 lacks proper antecedent basis.  Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pub. No. 2010/0070118) in view of Kusters (US Pub. No. 2019/0161152).

As per Claim 11, Yamada discloses a method of predicting (as per “the calculating device 108D predicts” in ¶263) a motion (as per “predicts physical relationship between the hull of the first vessel 1 and the hull of the second vessel” in ¶263) of a vessel bow (as per 12D) in response to sea waves (as per data from 106 into calculating device 108D in Fig. 36) (Figs. 34-38; ¶239-266), comprising: 
pressing the vessel bow (as per 12D) against a structure (2) (Figs. 1-2, 34-35; ¶108-113, 239-246);
detecting a sea wave pattern (as per data gathered by 106) (Fig. 36; ¶121, 142, 260);
determining a first vertical position (as per data gathered by 105) of the vessel bow (as per 12D) on the structure (2) (Fig. 36; ¶120, 123, 258-259);
determining subsequent (as per each cycle from SG17 back to SG1 in Fig. 38) vertical positions (as per data gathered by 105) of the vessel bow (as per 12D) on the structure (2), thereby creating a data set (as per “stores the posture data” in ¶263) indicative of vessel bow (as per 12D) motion (as per “predicts physical relationship between the hull of the first vessel 1 and the hull of the second vessel” in ¶263) (Figs. 34-38; ¶239-266);
correlating (as per SG9 in Fig. 38) the sea wave pattern (as per data gathered by 106) with the data set (as per “stores the posture data” in ¶263) indicative of vessel bow (as per 12D) motion (as per “predicts physical relationship between the hull of the first vessel 1 and the hull of the second vessel” in ¶263) (Figs. 34-38; ¶239-266);
based on the correlation (as per SG9 in Fig. 38), predicting (as per “the calculating device 108D predicts” in ¶263) whether the vessel bow (as per 12D) will move more than a predetermined distance (as per “specified value” in SG16) in a predetermined time interval (as per each cycle from SG17 back to SG1 in Fig. 38) representing a threshold (Figs. 34-38; ¶239-266).
Yamada does not expressly disclose:
if the predicted vessel bow motion is greater than the threshold, displaying a first indication; and
if the predicted vessel bow motion is less than the threshold, displaying a second indication.
Kusters discloses a ship motion forecasting system (100) that predicts future motion of a ship for at least one degree of freedom and includes a display (112) (Fig. 1A; ¶18-26).  In one embodiment, the display (112) operates provide to status indicator (606) activated where at the current time period the ship motion forecast are under the motion threshold for the time period exceeding the time threshold (Fig. 6A; ¶81-87).  The display (112) further operates to provide another status indicator (610) activated where at a current time period the ship motion forecasts are not under at least one motion threshold for a time period exceeding the time threshold (Fig. 6A; ¶81-87).  As such, the display (112) Kusters operates such that: if the predicted vessel bow motion is greater than the threshold, displaying a first indication; and if the predicted vessel bow motion is less than the threshold, displaying a second indication.  In this way, the display (112) indicates whether it is safe to proceed with cargo or other ship operations (¶84-86).  Like Yamada, Kusters is concerned with ship data systems.
Therefore, from these teachings of Yamada and Kusters, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kusters to the system of Yamada since doing so would enhance the system by indicating whether it is safe to proceed with cargo operations.

As per Claim 12, the combination Yamada and Kusters teaches or suggest discloses all limitations of Claim 11.  Yamada does not expressly disclose transferring a person or cargo to the structure only while the second indication is displayed.
See rejection of Claim 11 for discussion of teachings of Kusters.  Kusters further discloses wherein a specified status indicator (606) of the status indicators (606, 610) is activated to indicate that it is safe to proceed with cargo or other ship operations (Fig. 6A; ¶81-87).
Therefore, from these teachings of Yamada and Kusters, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kusters to the system of Yamada since doing so would enhance the system by indicating whether it is safe to proceed with cargo operations.

As per Claim 14, the combination Yamada and Kusters teaches or suggest discloses all limitations of Claim 11.  Yamada does not expressly disclose based on the correlation, predicting whether the vessel bow will move more than a second predetermined distance in a second predetermined time interval representing a second threshold, wherein the second threshold falls within the threshold.
See rejection of Claim 11 for discussion of teachings of Kusters.  Kusters further discloses wherein the display (112) further operates to provide yet another status indicator (608) activated where when the current time period is one that was initially above the time threshold but as time has progressed such that the remaining portion of that time period is now below the time threshold (Fig. 6A; ¶81-87).  As such, the display (112) of Kusters activates the indicator (608) after predicting whether the vessel bow will move with respect to a second threshold, wherein the second threshold falls within the threshold.
Therefore, from these teachings of Yamada and Kusters, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kusters to the system of Yamada since doing so would enhance the system by indicating whether it is safe to proceed with cargo operations.

As per Claim 15, the combination of Yamada and Kusters teaches or suggests all limitations of Claim 14.  Yamada does not expressly disclose if the predicted vessel bow motion is less than the second threshold, displaying a third indication, wherein the third indication is an intermediate indication between the first indication and the second indication.
See rejection of Claim 11 for discussion of teachings of Kusters.  Kusters further discloses wherein the display (112) further operates to provide yet another status indicator (608) activated where when the current time period is one that was initially above the time threshold but as time has progressed such that the remaining portion of that time period is now below the time threshold (Fig. 6A; ¶81-87).  As such, the display (112) of Kusters activates the indicator (608) if the predicted vessel bow motion is less than the second threshold, wherein the indicator (608) is an intermediate indication between the first indicator (610) and the second indicator (606).
Therefore, from these teachings of Yamada and Kusters, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kusters to the system of Yamada since doing so would enhance the system by indicating whether it is safe to proceed with cargo operations.

As per Claim 16, the combination Yamada and Kusters teaches or suggest discloses all limitations of Claim 11.  Yamada further discloses detecting a current pattern (Fig. 36; ¶120-121, 123, 142, 258-260).

As per Claim 17, the combination Yamada and Kusters teaches or suggest discloses all limitations of Claim 11.  Yamada further discloses determining a location (as per 201) of the structure (2) (Fig. 6; ¶127-135) and incorporating historical data (as per “transmits the data as the laying aboard vessel data to the first vessel 1” in ¶132) from the location (as per 201) comprising one or more of [seawave patterns, current patterns,] and vessel bow motion (as per 202) (Fig. 6; ¶127-135).

As per Claim 19, the combination Yamada and Kusters teaches or suggest discloses all limitations of Claim 11.  Yamada further discloses creating a continuous data set for the sea wave pattern (as per data gathered by 106) (Fig. 36; ¶121, 142, 260).

As per Claim 20, the combination Yamada and Kusters teaches or suggest discloses all limitations of Claim 11.  Yamada further discloses creating a continuous data set for the vessel bow motion (as per “predicts physical relationship between the hull of the first vessel 1 and the hull of the second vessel” in ¶263) (Fig. 36; ¶120, 123, 258-259, 263).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pub. No. 2010/0070118) in view of Kusters (US Pub. No. 2019/0161152), further in view of Taylor (US Pub. No. 2015/0375831).

As per Claim 13, the combination Yamada and Kusters teaches or suggest discloses all limitations of Claim 11.  Yamada does not expressly disclose attaching a safety line to a person only while the second indication is displayed. 
See rejection of Claim 11 for discussion of teachings of Kusters.
Taylor discloses a marine transfer assembly (100) for transferring an object (112) to or from a marine transport vessel (102) to or from an offshore construction or vessel (114) (Figs. 3a-3f; ¶167-172).  A rope (120) governed by a control box operates to transfer the object (112) (Figs. 3a-3f; ¶167-194, 200-207).  The control box initiates winding if the measured amplitude of vertical movement of the boat (102) is within a safe limit (¶162, 199, 208).  In this way, the system operates to provide safe transfers (¶3-6).  Like Yamada, Taylor is concerned with ship data systems.
Therefore, from these teachings of Yamada, Kusters, and Taylor, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Taylor to the system of Yamada as modified in view of Kusters since doing so would enhance the system would provide safe transfers.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pub. No. 2010/0070118), in view of Kusters (US Pub. No. 2019/0161152), further in view of Venables (US Pub. No. 2014/0114509).

As per Claim 18, the combination Yamada and Kusters teaches or suggest discloses all limitations of Claim 17.  Yamada does not expressly disclose suggesting an optimum angle of docking for the vessel.
Venables discloses a computer (160) that includes an analyzer (162) that analyzes conditions of a ship using sensors (158) (Fig. 3; ¶50-52).  In operation, data from the sensors (158) is received (200) and processed in order to provide graphical illustrations of projected course conditions and trends (Fig. 7) and generate steering commands (206) (Figs. 4, 7; ¶90-92).  As such, Venables teaches determining an optimum angle for steering the ship toward the destination (¶37, 52).  In this way, ship motion is automatically controlled (¶4, 91).  Like Yamada, Venables is concerned with ship data systems.
Therefore, from these teachings of Yamada, Kusters, and Venables, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Venables to the system of Yamada as modified in view of Kusters since doing so would enhance the system by automatically controlling ship motion. 

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pub. No. 2010/0070118) in view of Oestrem (US Pub. No. 2019/0084657).

As per Claim 21, Yamada discloses an onboard system (100D) for a vessel (1) (Figs. 34, 36; ¶239-243, 247-249) comprising:
a wave detection device (106) for detecting sea waves (Fig. 36; ¶121, 142, 260);
a bow motion detector (105) for determining a first vertical position (as per data gathered by 105) of the vessel bow (as per 12D) when pressed against a structure (2) and subsequent (as per each cycle from SG17 back to SG1 in Fig. 38) vertical positions (as per data gathered by 105) of the vessel bow (12D) on the structure (2), thereby creating a data set (as per “stores the posture data” in ¶263) indicative of vessel bow (as per 12D) motion (as per “predicts physical relationship between the hull of the first vessel 1 and the hull of the second vessel” in ¶263) (Figs. 34-38; ¶120-121, 123, 142, 239-266);
a prediction system (108D) using input data sets (as per SG4, SG8) from the wave detection device (106) and from the bow motion detector (105) to correlate (as per SG9 in Fig. 38) the sea wave pattern (as per data gathered by 106) with the vessel bow (as per 12D) motion (as per “predicts physical relationship between the hull of the first vessel 1 and the hull of the second vessel” in ¶263) (Figs. 34-38; ¶239-266); and
a display (110) (Fig. 36; ¶264);
wherein the prediction system (108D) predicts whether the vessel bow (as per 12D) will move more than a predetermined distance (as per “specified value” in SG1) in a predetermined time interval (as per each cycle from SG17 back to SG1 in Fig. 38) representing a threshold (as per SG17) (Figs. 34-38; ¶239-266), and wherein, if the predicted vessel bow (as per 12D) motion (as per “predicts physical relationship between the hull of the first vessel 1 and the hull of the second vessel” in ¶263) is greater than the threshold (as per SG17), the display (110) provides a first indication (as per SG15 with warning at SG17), and if the predicted vessel bow (as per 12D) motion (as per “predicts physical relationship between the hull of the first vessel 1 and the hull of the second vessel” in ¶263) is less than the threshold (as per SG17), the display (110) provides a second indication (as per SG15 without warning at SG17) (Figs. 34-38; ¶239-266).
Yamada does not expressly disclose the prediction system comprising an adaptive algorithm which is continuously trained during operation.
Oestrem discloses an advisory system (402) for a vessel (100) in which a user interface (404) operates to provide alerts (412) (Figs. 1, 4; ¶22, 27-31).  In one embodiment, the advisory system (402) includes a machine learning system that operates to, over time, reduce or substantially eliminate the need to send correlation confirmation requests (408) to the operator before generating alerts (¶31).  As such, Oestrem teaches a prediction system comprising an adaptive algorithm which is continuously trained during operation.  Like Yamada, Oestrem is concerned with vessel data systems.
Therefore, from these teachings of Yamada and Oestrem, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Oestrem to the system of Yamada since doing so would enhance the system by reducing the need to send correlation confirmation requests before generating alerts.

As per Claim 22, the combination of Yamada and Oestrem teaches or suggests all limitations of Claim 21.  Yamada further discloses a Global Navigation Satellite System (GNSS) receiver (101) for determining location (Fig. 36; ¶247-249, 258-259, 262).

As per Claim 23, the combination of Yamada and Oestrem teaches or suggests all limitations of Claim 22.  Yamada further discloses incorporating historical data (as per “stores the posture data” in ¶263) from the location comprising one or more of [seawave patterns, current patterns,] and vessel bow motion (as per 12D) motion (as per “predicts physical relationship between the hull of the first vessel 1 and the hull of the second vessel” in ¶263) into the prediction system (108D) (Figs. 34-38; ¶239-266).

As per Claim 24, the combination of Yamada and Oestrem teaches or suggests all limitations of Claim 21.  Yamada further discloses wherein the wave detection device (106) comprises one or more of radar (as per “ultrasonic wave gauge” in ¶121), [Light Detection and Ranging (LIDAR), and microwave detection.]

Claims 25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pub. No. 2010/0070118) in view of Oestrem (US Pub. No. 2019/0084657), further in view of Kusters (US Pub. No. 2019/0161152).

As per Claim 25, the combination of Yamada and Oestrem teaches or suggests all limitations of Claim 21.  Yamada does not expressly disclose wherein the bow motion detector comprises one or more of an accelerometer and a fine resolution GNSS receiver.
Kusters discloses a ship motion forecasting system (100) that predicts future motion of a ship for at least one degree of freedom and includes a display (112) (Fig. 1A; ¶18-26).  In one embodiment, the forecasting system (100) receives information from sensors (110) including an inertial measurement unit that provides ship direction and tracking information (¶19).  As such, Kusters discloses wherein the ship sensors include one or more accelerometer.  Like Yamada, Kusters is concerned with ship data systems.
Therefore, from these teachings of Yamada, Oestrem, and Kusters, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kusters to the system of Yamada as modified in view of Oestrem since doing so would enhance the system by reducing the system of the system in the event that a suitable inertial measurement unit as per Kusters is cheaper to implement than expressly disclosed oscillation sensors as per Yamada.

As per Claim 27, the combination of Yamada and Oestrem teaches or suggests all limitations of Claim 21.  Yamada does not expressly disclose wherein the prediction system predicts whether the vessel bow will move more than a second predetermined distance in a second predetermined time interval representing a second threshold, wherein the second threshold falls within the threshold.
Kusters discloses a ship motion forecasting system (100) that predicts future motion of a ship for at least one degree of freedom and includes a display (112) (Fig. 1A; ¶18-26).  In one embodiment, the display (112) operates provide to status indicator (606) activated where at the current time period the ship motion forecast are under the motion threshold for the time period exceeding the time threshold (Fig. 6A; ¶81-87).  The display (112) further operates to provide another status indicator (610) activated where at a current time period the ship motion forecasts are not under at least one motion threshold for a time period exceeding the time threshold (Fig. 6A; ¶81-87).  As such, the display (112) of Kusters operate wherein the prediction system predicts whether the vessel bow will with respect to a second threshold, wherein the second threshold falls within the first threshold.  In this way, the display (112) indicates whether it is safe to proceed with cargo or other ship operations (¶84-86).  Like Yamada, Kusters is concerned with ship data systems.
Therefore, from these teachings of Yamada, Oestrem, and Kusters, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kusters to the system of Yamada as modified in view of Oestrem since doing so would enhance the system by indicating whether it is safe to proceed with cargo operations.

As per Claim 28, the combination of Yamada, Oestrem, and Kusters teaches or suggests all limitations of Claim 27.  Yamada does not expressly disclose wherein if the predicted vessel bow motion is less than the second threshold, displaying a third indication, wherein the third indication is an intermediate indication between the first indication and the second indication.
See rejection of Claim 27 for discussion of teachings of Kusters.  Kusters further discloses wherein the display (112) further operates to provide yet another status indicator (608) activated where when the current time period is one that was initially above the time threshold but as time has progressed such that the remaining portion of that time period is now below the time threshold (Fig. 6A; ¶81-87).  As such, Kusters teaches wherein if the predicted vessel bow motion is less than the second threshold, displaying a third indication, wherein the third indication is an intermediate indication between the first indication and the second indication.
Therefore, from these teachings of Yamada, Oestrem, and Kusters, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kusters to the system of Yamada as modified in view of Oestrem since doing so would enhance the system by indicating whether it is safe to proceed with cargo operations.

As per Claim 29, the combination of Yamada, Oestrem, and Kusters teaches or suggests all limitations of Claim 28.  Yamada does not expressly disclose wherein the display provides a red light for the first indication, a yellow light for the third indication, and a green light for the second indication.
See rejection of Claim 28 for discussion of teachings of Kusters.  Kusters further discloses wherein the display (112) provides a red light for the first indication (610), a yellow light for the third indication (608), and a green light for the second indication (606) (Fig. 6A-C; ¶81-87).
Therefore, from these teachings of Yamada, Oestrem, and Kusters, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kusters to the system of Yamada as modified in view of Oestrem since doing so would enhance the system by indicating whether it is safe to proceed with cargo operations.

As per Claim 30, Yamada discloses an onboard system (100D) for a vessel (1) (Figs. 34, 36; ¶239-243, 247-249), comprising:
a wave detection device (106) for detecting sea waves (Fig. 36; ¶121, 142, 260);
a bow motion detector (105) for determining a first vertical position (as per data gathered by 105) of the vessel bow (as per 12D) when pressed against a structure (2) and subsequent (as per each cycle from SG17 back to SG1 in Fig. 38) vertical positions (as per data gathered by 105) of the vessel bow (12D) on the structure (2), thereby creating a data set (as per “stores the posture data” in ¶263) indicative of vessel bow (as per 12D) motion (as per “predicts physical relationship between the hull of the first vessel 1 and the hull of the second vessel” in ¶263) (Figs. 34-38; ¶120-121, 123, 142, 239-266);
a prediction system (108D) using input data sets (as per SG4, SG8) from the wave detection device (106) and from the bow motion detector (105) to correlate (as per SG9 in Fig. 38) the sea wave pattern (as per data gathered by 106) with the vessel bow (as per 12D) motion (as per “predicts physical relationship between the hull of the first vessel 1 and the hull of the second vessel” in ¶263) (Figs. 34-38; ¶239-266); and
a display (110) (Fig. 36; ¶264);
wherein the prediction system (108D) predicts whether the vessel bow (as per 12D) will move more than a first predetermined distance (as per “specified value” in SG1) in a predetermined time interval (as per each cycle from SG17 back to SG1 in Fig. 38) representing a first threshold (as per SG17) (Figs. 34-38; ¶239-266), and
wherein, if the predicted vessel bow (as per 12D) motion (as per “predicts physical relationship between the hull of the first vessel 1 and the hull of the second vessel” in ¶263) is greater than the first threshold (as per SG17), the display (110) provides a first indication (as per SG15 with warning at SG17) (Figs. 34-38; ¶239-266),
wherein, if the predicted vessel bow (as per 12D) motion (as per “predicts physical relationship between the hull of the first vessel 1 and the hull of the second vessel” in ¶263) is less than the first threshold (as per SG17), the display (110) provides a second indication (as per SG15 without warning at SG17) (Figs. 34-38; ¶239-266).
Yamada does not expressly disclose:
the prediction system comprising a machine-learning adaptive algorithm which is continuously trained during operation;
wherein the prediction system predicts whether the vessel bow will move more than a second, lesser, predetermined distance in the predetermined time interval representing a second threshold; and
wherein, if the predicted vessel bow motion is within the second threshold, displaying a third indication, wherein the third indication is an intermediate indication between the first indication and the second indication.
Oestrem discloses an advisory system (402) for a vessel (100) in which a user interface (404) operates to provide alerts (412) (Figs. 1, 4; ¶22, 27-31).  In one embodiment, the advisory system (402) includes a machine learning system that operates to, over time, reduce or substantially eliminate the need to send correlation confirmation requests (408) to the operator before generating alerts (¶31, 69, 529, 535).  As such, Oestrem teaches a machine-learning adaptive algorithm which is continuously trained during operation.  Like Yamada, Oestrem is concerned with vessel data systems.
Kusters discloses a ship motion forecasting system (100) that predicts future motion of a ship for at least one degree of freedom and includes a display (112) (Fig. 1A; ¶18-26).  In one embodiment, the display (112) operates provide to status indicator (606) activated where at the current time period the ship motion forecast are under the motion threshold for the time period exceeding the time threshold (Fig. 6A; ¶81-87).  The display (112) further operates to provide another status indicator (610) activated where at a current time period the ship motion forecasts are not under at least one motion threshold for a time period exceeding the time threshold (Fig. 6A; ¶81-87).  Kusters further discloses wherein the display (112) further operates to provide yet another status indicator (608) activated where when the current time period is one that was initially above the time threshold but as time has progressed such that the remaining portion of that time period is now below the time threshold (Fig. 6A; ¶81-87).  As such, the display (112) Kusters operates such that: wherein the forecasting system (100) predicts motion conditions exceeding a second threshold but below a first threshold; and displaying a third indication (608) when the motion condition is within the second threshold in which the third indication (608) is an intermediate indication between the first indication (606) and the second indication (610).  In this way, the display (112) indicates whether it is safe to proceed with cargo or other ship operations (¶84-86).  Like Yamada, Kusters is concerned with ship data systems.
Therefore, from these teachings of Yamada, Oestrem, and Kusters, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Oestrem and Kusters to the system of Yamada since doing so would enhance the system by: by reducing the need to send correlation confirmation requests before generating alerts; and indicating whether it is safe to proceed with cargo operations.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pub. No. 2010/0070118) in view of Oestrem (US Pub. No. 2019/0084657), further in view of Venables (US Pub. No. 2014/0114509).
As per Claim 26, the combination of Yamada and Oestrem teaches or suggests all limitations of Claim 23.  Yamada does not expressly disclose wherein the display further displays an optimum angle of docking for the vessel.
Venables discloses a computer (160) that includes an analyzer (162) that analyzes conditions of a ship using sensors (158) (Fig. 3; ¶50-52).  In operation, data from the sensors (158) is received (200) and processed in order to provide graphical illustrations of projected course conditions and trends (Fig. 7) and generate steering commands (206) (Figs. 4, 7; ¶90-92).  As such, Venables teaches determining an optimum angle for steering the ship toward the destination (¶37, 52).  In this way, ship motion is automatically controlled (¶4, 91).  Like Yamada, Venables is concerned with ship data systems.
Therefore, from these teachings of Yamada, Oestrem, and Venables, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Venables to the system of Yamada as modified in view of Oestrem since doing so would enhance the system by automatically controlling ship motion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clarkson (US Pub. No. 2015/0307160) and Longman (US Pub. No. 2016/0355241) disclose docking control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664